Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 10 October 2021.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4-11, 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottomtharayil (US PG PUB No. 2009/0063765) in view of Witt (US PG PUB No. 2016/0117267) and Asher (US PG PUB No. 2012/0144107). 
As per claim [1,11], a method of providing concurrent access to a tape volume of a tape emulation unit, comprising:
a first process generating a first attachment request to attach to the tape emulation unit (see Kottomtharayil FIG 3: 302);
generating a first unique id (see Kottomtharayil FIG 4: Client 1/Handle 1) for the tape emulation unit corresponding to the first attachment request (see Kottomtharayil FIG 3: 304);
a second process generating a second attachment request (see Kottomtharayil FIG 3: 302), different from the first attachment request, to attach to the tape emulation 
generating a second unique id (see Kottomtharayil FIG 4: Client 1/Handle 3) for the tape emulation unit corresponding to the second attachment request (see Kottomtharayil FIG 3: 304); 
allowing the first process to access a tape volume on the tape emulation unit using the first unique id  (see Kottomtharayil FIG 3: 306);
 However, Kottomtharayil does not expressly disclose but in the same field of endeavor Asher discloses 
allowing the second process  to access the tape volume on the tape emulation unit using the second unique id while the first process is accessing the tape volume on the tape emulation unit using the first unique id in response to at least one of the attachment requests being a request for read only access (see Witt FIG 3A: 310 and [0035]); and
causing the second process to wait for access to the tape volume on the tape emulation unit in response to the first attachment request being a request for write access and the second attachment request being a request for write access (see FIG 3A: 315 and [0036])
wherein the tape volume is not accessible for concurrent writing by the first and second processes (see [0028]) 
It would have been obvious before the effective filing date of the invention to modify Kottomtharayil to further implement a queue for access requests as taught by Witt.
The suggestion/motivation for doing so would have been for the benefit of coherency during write access (see Witt FIG 3A: 330 and [0036])

However, Kottomtharayil in view of Witt does not expressly disclose but in the same field of endeavor Asher discloses
wherein at least one of the first and second processes access the tape volume using read only access while the other one of the first and second processes concurrently accesses the tape volume for writing (see Asher [0017]);
[Witt discloses implementing an exclusive lock for writes (see Witt [0028]). Asher discloses additionally implementing a shared-exclusive lock (see Asher [0023]).]
It would have been obvious before the effective filing date of the invention to modify Kottomtharayil to further implement a shared-exclusive lock as taught by Asher.
The suggestion/motivation for doing so would have been for the benefit of fine grain access (see Asher [0024]). 
Therefore it would have been obvious before the effective filing date of the invention to modify Kottomtharayil to further implement a read/write lock protocol granting concurrent read access 
As per claim [4,14] a method, according to claim 1, 
wherein the second process is queued for accessing the tape volume for writing data to the tape volume until the first process releases the tape emulation device (see Witt [0024])
As per claim [5,15], a method, according to claim 1, 
wherein the first process references a first unit control block of the host computer that uses the first unique id to access the tape emulation unit and the second process references a second unit control block of the host computer that uses the second unique id to access the tape emulation unit (see Kottomtharayil [0020])

wherein the unit control blocks correlate logical volume space of the processes with physical volume space of the tape emulation unit (see Kottomtharayil [0004]).
As per claim [7,17], a method, according to claim 1, 
wherein, in response to receiving an attachment command, the tape emulation unit makes an entry in a table that facilitates distinguishing the first process from the second process when subsequent commands are received (see Kottomtharayil FIG 4)
As per claim [8,18], a method, according to claim 1, 
wherein read and write commands from the first and second processes cause the tape emulation device to access files stored thereon (see Kottomtharayil [0024])
As per claim [9,19], a method, according to claim 8, 
wherein files are stored on a storage device that is part of the tape emulation unit (see Kottomtharayil [004]).
As per claim [10,20],a method, according to claim 9, 
wherein commands are received by a front end component that is coupled to the storage device of the tape emulation unit (see Kottomtharayil FIG 2A: 104)
As per claim [21], a method of providing concurrent access to a tape volume of a tape emulation unit, comprising:
a first process generating a first attachment request to attach to the tape emulation unit (see Kottomtharayil FIG 3: 302);
generating a first unique id (see Kottomtharayil FIG 4: Client 1/Handle 1) for the tape emulation unit corresponding to the first attachment request (see Kottomtharayil FIG 3: 304);
a second process generating a second attachment request (see Kottomtharayil FIG 3: 302), different from the first attachment request, to attach to the tape emulation 
generating a second unique id (see Kottomtharayil FIG 4: Client 1/Handle 3) for the tape emulation unit corresponding to the second attachment request (see Kottomtharayil FIG 3: 304); 
allowing the first process to access a tape volume on the tape emulation unit using the first unique id  (see Kottomtharayil FIG 3: 306);
However, Kottomtharayil does not expressly disclose but in the same field of endeavor Witt discloses 
allowing the second process to access the tape volume on the tape emulation unit using the second unique id while the first process is accessing the tape volume on the tape emulation unit using the first unique id in response to the attachment request for the second process being a request for read only access and the attachment request of the first process being a request for read only access (see Witt FIG 3A: 310 and [0035]); and
causing the second process to wait for access to the tape volume on the tape emulation unit in response to the first attachment request being a request for write access and the second attachment request being a request for write access (see FIG 3A: 315 and [0036])
wherein the tape volume is not accessible for concurrent writing by the first and second processes (see [0028]) 
It would have been obvious before the effective filing date of the invention to modify Kottomtharayil to further implement a queue for access requests as taught by Witt.
The suggestion/motivation for doing so would have been for the benefit of coherency during write access (see Witt FIG 3A: 330 and [0036])

However, Kottomtharayil in view of Witt does not expressly disclose but in the same field of endeavor Asher discloses
allowing the second process to access the tape volume on the tape emulation unit using the second unique id while the first process is accessing the tape volume on the tape emulation unit using the first unique id in response to the attachment request for the second process being a request for write access and the attachment request of the first process being a request for read only access (see Asher FIG 2: 230 and [0017]);
allowing the second process to access the tape volume on the tape emulation unit using the second unique id while the first process is accessing the tape volume on the tape emulation unit using the first unique id in response to the attachment request for the second process being a request for read only access and the attachment request of the first process being a request for write access (see Asher FIG 2: 230 and [0017]); and
[Witt discloses implementing an exclusive lock for writes (see Witt [0028]). Asher discloses additionally implementing a shared-exclusive lock (see Asher [0023]).]
It would have been obvious before the effective filing date of the invention to modify Kottomtharayil to further implement a shared-exclusive lock as taught by Asher.
The suggestion/motivation for doing so would have been for the benefit of fine grain access (see Asher [0024]). 
Therefore it would have been obvious before the effective filing date of the invention to modify Kottomtharayil to further implement a read/write lock protocol granting concurrent read access 

 wherein the second process is queued for accessing the tape volume for writing data to the tape volume until the first process releases the tape emulation device (see Witt [0024])
As per claim [23], a method, according to claim 21, 
wherein the first process references a first unit control block of the host computer that uses the first unique id to access the tape emulation unit and the second process references a second unit control block of the host computer that uses the second unique id to access the tape emulation unit (see Kottomtharayil [0020])
As per claim [24], a method, according to claim 23, 
wherein the unit control blocks correlate logical volume space of the processes with physical volume space of the tape emulation unit  (see Kottomtharayil [0004]).















      1st ARGUMENT: 
Prior to discussing the rejection specifically, Applicant notes that, generally, with first and second processes accessing a tape drive for reading and writing, there are four possibilities: 1) The first process accesses for read only and the second process accesses for read only; 2) The first process accesses for read only and the second process accesses for writing; 3) The first process accesses for writing and the second process accesses for read only; and 4) The first process accesses for writing and the second process accesses for writing. FIG. 8 of the present application and the corresponding text teach handling each of the four possible scenarios. In the case of scenario 1), the answer at the test step 802 is no, control flows to the step 808, and both accesses are allowed to occur concurrently. In the case of scenario 2), the answer at the test step 802 is yes, control flows to the test step 804, the answer at the test step 804 is no (because first process is read only), control flows to the step 808, and both accesses are allowed to occur concurrently. In the case of scenario 3), the answer at the test step 802 is no, control flows to the step 808, and both accesses are allowed to occur concurrently. In the case of scenario 4), the answer at the test step 802 is yes, control flows to the test step 804, the answer at the test step 804 is also yes, and the second request is queued to wait for the first access to complete. Note that the second request is queued only when both the first request and the second request are for write access. Claim 1 has been amended herein to clarify the possible types of access requests and the results thereof (simultaneous access or wait). As explained in detail below, the combination of Kottomtharayil and Witt does not show, teach, or suggest the features of amended claim 1.

The Office maintains the subject matter Applicant is pointing to appears to fall under a generic procedure for handling read/write hazards and therefore would not place the case in condition for allowance. For example, US Pat No. 5557768 discloses a generic procedure for handling read-write contention (see COL 4 TABLE 1, TABEL 2) where read-write operations are handled concurrently and write-write operations are handled sequentially. 
The independent claims do not correspond in scope to the subject matter disclosed in FIG 8, firstly because they do not specify queueing, and secondly because they do not specify ‘allowing the second process to access’ is mutually exclusive from ‘causing the second process to wait.’ Illustratively, a first or second process may wait for access and subsequently may access and still meet the claim limitation of ‘allowing.’  
2nd ARGUMENT: 


The Office notes Asher is further relied upon to teach a shared exclusive lock that encompasses the subject matter as presented in the claims.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137